DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II in the reply filed on 1/13/2021 is acknowledged.  The traversal is on the ground(s) that the restriction is improper in this application for at least the reason that if Group II is elected, the Examiner will be forced to examine all claims. Applicant argues that claim 15 provides a method that includes a step of “inserting the needle of the introducer needle assembly of claim 1 into the blood vessel” and because claim 15 uses the needle of claim 1, claim 15 is not properly subject to restriction from claim 1. This argument is found to be persuasive. Claim 1 is a linking claim which links the inventions of group I and group II. Examiner notes although elected group II does not require the limitations of claims 2-14 since claim 15 is only linked to claim 1, claims 1-18 will be examined for the purposes of compact prosecution. The restriction requirement between group I and group II is withdrawn.
Applicant’s election of species B in the reply filed on 1/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. patent no 10383656. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language in claim 1 of the instant invention only differs from patented claim 1 in that patented claim 1 is more narrow than claim 1 of the instant invention. Patented claim 1 requires all the limitations of claim 1 of the instant invention and additionally requires the limitations of the compressible member to be in the hollow space and that the compressible member can be compressed to occlude the third passage to block fluid communication. 
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10383656. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language in claim 6 of the instant invention only differs from the claim language in patented claim 6 in that claim 1 of the patented invention in which claim 6 of the patented invention depends on is more narrow than claim 1 of the instant invention in which claim 6 of the instant invention depends on as discussed above.
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10383656. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language in claim 7 of the instant invention only differs from the claim language in patented claim 7 in that claim 1 of the patented invention in which claim 7 of the patented invention depends on is more narrow than claim 1 of the instant invention in which claim 7 of the instant invention depends on as discussed above.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10383656. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language in claim 8 of the instant invention only .
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10383656. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language in claim 9 of the instant invention only differs from the claim language in patented claim 9 in that claim 1 of the patented invention in which claim 9 of the patented invention depends on is more narrow than claim 1 of the instant invention in which claim 9 of the instant invention depends on as discussed above.
Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10383656. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language in claim 10 of the instant invention only differs from the claim language in patented claim 10 in that claim 1 of the patented invention in which claim 10 of the patented invention depends on is more narrow than claim 1 of the instant invention in which claim 10 of the instant invention depends on as discussed above.
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10383656. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language in claim 11 of the instant invention only differs from the claim language in patented claim 11 in that claim 1 of the patented invention in which claim 11 of the patented invention depends on is more narrow than claim 1 of the instant invention in which claim 11 of the instant invention depends on as discussed above.
Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10383656. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language in claim 12 of the instant invention only .
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10383656. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language in claim 13 of the instant invention only differs from the claim language in patented claim 13 in that claim 1 of the patented invention in which claim 13 of the patented invention depends on is more narrow than claim 1 of the instant invention in which claim 13 of the instant invention depends on as discussed above.
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10383656. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language in claim 14 of the instant invention only differs from the claim language in patented claim 14 in that claim 1 of the patented invention in which claim 14 of the patented invention depends on is more narrow than claim 1 of the instant invention in which claim 14 of the instant invention depends on as discussed above.
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10383656. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language in claim 15 of the instant invention only differs from the claim language in patented claim 15 in that claim 1 of the patented invention in which claim 15 of the patented invention depends on is more narrow than claim 1 of the instant invention in which claim 15 of the instant invention depends on as discussed above.
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10383656. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language in claim 16 of the instant invention .
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10383656. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language in claim 17 of the instant invention differs from the claim language in patented claim 17 in that claim 1 of the patented invention in which claim 17 of the patented invention depends on is more narrow than claim 1 of the instant invention in which claim 17 of the instant invention depends on as discussed above. Additionally claim 17 of the patented invention is more narrow than claim 17 of the instant invention as claim 17 of the patented invention requires opposed first and second fingers of the user rather than opposed first and second fingers as required by claim 17 in the instant invention.
Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10383656. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language in claim 18 of the instant invention only differs from the claim language in patented claim 18 in that claim 1 of the patented invention in which claim 18 of the patented invention depends on is more narrow than claim 1 of the instant invention in which claim 18 of the instant invention depends on as discussed above.
Claim Objections
Claim 16, line 2 objected to because of the following informalities:   
Line 2 recites “opposed first and second fingers”. This terminology is inconsistent with the specification in which the first and second fingers are the fingers of the interventionist and not structures of the introducer needle assembly. Appropriate correction is required. For clarity and consistency purposes Examiner suggests replacing “opposed first and second fingers” with “opposed first and second fingers of an interventionist”. 
Claim 17, line 2 objected to because of the following informalities:   
Line 2 recites “the opposed first and second fingers”. This terminology is inconsistent with the specification in which the first and second fingers are the fingers of the interventionist and not structures of the introducer needle assembly. Appropriate correction is required. For clarity and consistency purposes Examiner suggests replacing “the opposed first and second fingers” with “the opposed first and second fingers of the interventionist”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, 
Line 10 recites “a first post extending proximally thereof”. It is unclear what structure the term “thereof” refers to. Appropriate correction is required. Examiner suggests replacing “a first post 
Line 11 recites “a second post extending distally thereof”. It is unclear what structure the term “thereof” refers to. Appropriate correction is required. Examiner suggests replacing “a second post extending distally thereof” with “a second post extending distally of the device connector”. For examination purposes Examiner construes “a second post extending distally thereof” to be “a second post extending distally of the device connector”.
Line 13-14 recites “a third passage extending between the ends thereof”. It is unclear what structure the term “thereof” refers to. Appropriate correction is required. Examiner suggests replacing “a third passage extending between the ends thereof” with “a third passage extending between ends of the compressible member”. For examination purposes Examiner construes “a third passage extending between the ends thereof” to be “a third passage extending between ends of the compressible member”
Line 17 recites “the proximal end of the first passage”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the proximal end of the first passage” with “a proximal end of the first passage”.
Examiner notes claims 2-18 are similarly rejected by virtue of their dependency on claim 1.
In regard to claim 2,
Line 2-3 recites “the side rails”. There is insufficient antecedent basis for the limitation in this claim. Claim 2 depends on claim 1. Claim 1 recites a pair of spaced apart rails. It is unclear based on the disclosure if the side rails are intended to be the same as the pair of spaced apart rails or different than the pair of spaced apart rails. For examination purposes Examiner construes “the side rails” to be the 
Line 1-3 recites “wherein the hub has a generally wide, flat configuration extending in a place between the side rails”. The term "generally wide, flat configuration" in claim 2 is a relative term which renders the claim indefinite.  The term  “generally wide, flat configuration" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what constitutes “a generally wide, flat configuration” since as seen in figure 3 and figure 8 the rails have a narrow central portion 26 and are curved, not flat. It is unclear what thickness/dimensions are required to satisfy the limitation of “generally wide and flat”. For examination purposes Examiner construes any structure that has a width to be generally wide and any structure that is completely flat or that has a curve to be generally flat. 
Examiner notes claims 3-5 are similarly rejected by virtue of their dependency on claim 2.
In regard to claim 4,
Line 2 recites “the side rails”. There is insufficient antecedent basis for the limitation in this claim. Claim 4 depends on claim 1. Claim 1 recites a pair of spaced apart rails. It is unclear based on the disclosure if the side rails are intended to be the same as the pair of spaced apart rails or different than the pair of spaced apart rails. For examination purposes Examiner construes “the side rails” to be the same as the pair of spaced apart rails. Examiner suggests replacing “the side rails” with “the pair of spaced apart rails”. 
In regard to claim 5,
Line 3 recites “each side rail”. There is insufficient antecedent basis for the limitation in this claim. Claim 5 depends on claim 1. Claim 1 recites a pair of spaced apart rails. It is unclear based on the disclosure if each side rail is intended to be the same as each rail of the pair of spaced apart rails or 
In regard to claim 6,
Line 3 recites “each side rail”. There is insufficient antecedent basis for the limitation in this claim. Claim 6 depends on claim 1. Claim 1 recites a pair of spaced apart rails. It is unclear based on the disclosure if each side rail is intended to be the same as each rail of the pair of spaced apart rails or different than each rail of the pair of spaced apart rails. For examination purposes Examiner construes “each side rail” to be the same as each rail of the pair of spaced apart rails. Examiner suggests replacing “each side rail” with “each rail”.
In regard to claim 14,
Line 3 recites “distal of the proximal end”. It is unclear which structure “the proximal end” refers to. Since multiple structures have proximal end the recitation of “the proximal end” is indefinite. Appropriate correction is required. Examiner suggests replacing “the proximal end” with “the proximal end of the first passage”. For examination purposes Examiner construes the proximal end to be the proximal end of the first passage. 
In regard to claim 16,
Line 2 recites “the side rails”. There is insufficient antecedent basis for the limitation in this claim. Claim 16 depends on claim 1. Claim 1 recites a pair of spaced apart rails. It is unclear based on the disclosure if the side rails are intended to be the same as the pair of spaced apart rails or different than the pair of spaced apart rails. For examination purposes Examiner construes “the side rails” to be the same as the rails of the pair of spaced apart rails. Examiner suggests replacing “the side rails” with “the rails of the pair of spaced apart rails”. 
Examiner notes claim 17 is similarly rejected by virtue of its dependency on claim 16.

Line 3 recites “the side rails”. There is insufficient antecedent basis for the limitation in this claim. Claim 17 depends on claim 1. Claim 1 recites a pair of spaced apart rails. It is unclear based on the disclosure if the side rails are intended to be the same as the pair of spaced apart rails or different than the pair of spaced apart rails. For examination purposes Examiner construes “the side rails” to be the same as the pair of spaced apart rails. Examiner suggests replacing “the side rails” with “the pair of spaced apart rails”. 
Line 2-3 recites “the position of the opposed first and second fingers relative to the side rails”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the position of the opposed first and second fingers relative to the side rails” with “a position of the opposed first and second fingers relative to the pair of spaced apart rails”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frankland (U.S. PG publication 20140203555).
In regard to claim 1,

a hollow needle (figure 1, item 102; Examiner notes the catheter 102 of Frankland is construed as a hollow needle as the catheter 102 structurally and functionally meets the limitations of a needle as claimed as the claims are not specific as to whether the tip of the needle is blunt or sharp and the catheter 102 facilitates access into the body) with a needle passage (see figure 3 below and see figure 2 where a needle passage is present in item 102 and paragraph [0029] which describes that a guidewire can be placed within the catheter) extending from a needle distal end (end opposite the proximal end 156) to a needle proximal end (figure 2, item 156); 
[AltContent: arrow][AltContent: textbox (Needle passage)][AltContent: textbox (Hub distal end)][AltContent: ]
    PNG
    media_image1.png
    623
    452
    media_image1.png
    Greyscale

[AltContent: textbox (Figure 1)][AltContent: arrow][AltContent: textbox (Rail)][AltContent: textbox (Rail)][AltContent: arrow]
    PNG
    media_image2.png
    221
    278
    media_image2.png
    Greyscale

a hub (figure 3, item 104, 108 and item 110) extending from a hub distal end (see figure 3 above) to a hub proximal end (figure 3, item 122) with the hub distal end secured to the needle proximal end (see figure 3 above; paragraph [0027], line 15-20), the hub including a needle connector (threads in item 104; paragraph [0027], line 17-20) at the hub distal end (see figure 3 above) and a device connector (threads at end 122; paragraph [0023]) at the hub proximal end (see figure 3 above) with a pair of spaced apart rails (see figure 1 above; Examiner notes 4 rails total are shown and the two rails labeled which are opposite of one another form the pair of spaced apart rails) interconnecting the needle connector and the device connector (see figure 1 above where the labeled rails interconnect the needle connector and the device connector since the rails on item 108 connect item 110 which contains the device connector to item 104 which contains the needle connector as shown in figure 1) with a hollow space defined between the rails (see figure 3 wherein a hollow space is present between the rails since item 108 is hollow as shown in figure 3); 
[AltContent: ][AltContent: textbox (Second post)][AltContent: textbox (First post)][AltContent: textbox (Distally[img-media_image3.png])][AltContent: textbox (Proximally[img-media_image3.png])][AltContent: arrow][AltContent: ]
    PNG
    media_image4.png
    351
    200
    media_image4.png
    Greyscale

a first passage (figure 3, item 112) defined from the needle connector (see figure 3 wherein the first passage is defined from a distal end of the needle connector of item 104) through a first post (see figure 3 above) extending proximally thereof (see 112b rejection above for claim interpretation; Examiner notes a portion of the first post extends proximally of the needle connector), the first passage in communication with the needle passage (see figure 3 which shows the first passage in communication with the needle passage), and a second passage (figure 3, item 120) extending from the device connector (see figure 3) through a second post (see figure 3 above) extending distally thereof (see 112b rejection above for claim interpretation; Examiner notes the second post extends distally of the device connector); and 
[AltContent: textbox (Tubular body[img-media_image3.png])][AltContent: arrow][AltContent: arrow][AltContent: textbox (Figure 2[img-media_image3.png])]
    PNG
    media_image5.png
    291
    359
    media_image5.png
    Greyscale

[AltContent: arrow][AltContent: connector][AltContent: textbox (Inner diameter at the proximal end of the first passage [img-media_image3.png])][AltContent: textbox (Inner diameter of third passage [img-media_image3.png])][AltContent: arrow][AltContent: connector]
    PNG
    media_image4.png
    351
    200
    media_image4.png
    Greyscale

a compressible member (figure 3, item 128; paragraph [0017]) having a tubular body (see figure 2 above) having a third passage (figure 3, item 130; paragraph [0015]) extending between the ends thereof (see 112b rejection above for claim interpretation; Examiner notes the passage 130 extends between ends 132 and 134 of item 128), the compressible member secured on the first and second posts (see figure 3 above) such that a continuous passage is defined through the second passage, the third passage, the first passage and the needle passage (see figure 3 above) and wherein the third 
In regard to claim 2, 
[AltContent: arrow][AltContent: textbox (Generally wide flat configuration extending in a plane between the side rails)]
    PNG
    media_image6.png
    319
    701
    media_image6.png
    Greyscale

Frankland discloses the introducer needle assembly according to claim 1 wherein the hub (figure 3, item 104, 108 and item 110) has a generally wide, flat configuration (see 112b rejection above for claim interpretation; see figure 2 above wherein a third rail is present that has a generally wide, flat configuration between the two rails that make up the pair of spaced apart rails) extending in a plane between the side rails (see figure 2 above: wherein a vertical plane is present between the side rails in which the third side rail extends).
In regard to claim 3,

[AltContent: arrow][AltContent: textbox (Indentation)][AltContent: textbox (Enlarged figure 2)][AltContent: textbox (Indentation)][AltContent: arrow]
    PNG
    media_image4.png
    351
    200
    media_image4.png
    Greyscale

    PNG
    media_image7.png
    268
    202
    media_image7.png
    Greyscale

Frankland discloses the introducer needle assembly according to claim 2 wherein opposed sides of the tubular body have indentations defined therein (see figure 3 above and as shown in the enlarged figure 2 above opposed sides of the tubular body have indentations defined therein; Examiner notes the identified portions which are convex angular surfaces are indented relative to the rest of the first portion 136; paragraph [0017]) with a compression pad defined in the center of each indentation (see enlarged view of figure 2 above wherein the center of each labeled indentation defines a compression pad which is used to compress passage 130; paragraph [0017]). 
In regard to claim 4,
Frankland discloses the introducer needle assembly according to claim 3 wherein the compression pads extend parallel with the plane between the side rails (see figure 2 and 3: wherein the compression pads extend parallel with the plane between the side rails).
In regard to claim 5, 
[AltContent: connector][AltContent: connector][AltContent: textbox (Width of a central portion of each rail)][AltContent: connector][AltContent: connector][AltContent: textbox (Outer diameter of compression pad)]
    PNG
    media_image8.png
    296
    615
    media_image8.png
    Greyscale

Frankland discloses the introducer needle assembly according to claim 3 wherein the compression pads define an outer diameter (see figure 2 above) which is larger than a width of a central portion of each side rail (see figure 2 above).
In regard to claim 6, 
[AltContent: connector][AltContent: connector][AltContent: textbox (Central outer diameter)][AltContent: textbox (Width of a central portion of each rail)][AltContent: connector][AltContent: connector]
    PNG
    media_image8.png
    296
    615
    media_image8.png
    Greyscale

Frankland discloses the introducer needle assembly according to claim 1 wherein the compressible member defines a central outer diameter (see figure 2 above) which is larger than a width of a central portion of each side rail (see figure 2 above).

Frankland discloses the introducer needle assembly according to claim 1 wherein the hub has a generally rigid body (paragraph [0026]; Examiner notes since the hub can be made of a polymer and is rigid enough to compress member 128 it is construed as satisfying the limitation of a generally rigid body).
In regard to claim 8, 
Frankland discloses the introducer needle assembly according to claim 1 wherein the compressible member is manufactured from an elastic material (paragraph [0017] and [0022]; Examiner notes since the compressible member is capable of being compressed under pressure and capable of returning to its uncompressed shape absent pressure it is construed as being an elastic material).
In regard to claim 9, 
Frankland discloses the introducer needle assembly according to claim 1 wherein the device connector includes at least one external thread (paragraph [0023]).
In regard to claim 10, 
[AltContent: arrow][AltContent: textbox (Barb)][AltContent: textbox (Barb)][AltContent: arrow][AltContent: ][AltContent: textbox (Second post)][AltContent: textbox (First post)][AltContent: ]
    PNG
    media_image4.png
    351
    200
    media_image4.png
    Greyscale


Frankland discloses the introducer needle assembly according to claim 1 wherein the first and second posts each include at least one outwardly extending barb (see figure 3 above and paragraph [0014]: wherein threads 126 are construed as outward extending barbs on the second post).
In regard to claim 11, 
[AltContent: arrow][AltContent: textbox (Narrower bore)][AltContent: connector][AltContent: textbox (Large opening)][AltContent: connector]
    PNG
    media_image4.png
    351
    200
    media_image4.png
    Greyscale

Frankland discloses the introducer needle assembly according to claim 1 wherein the second passage (figure 3, item 120) includes a large opening at the proximal end of the hub (see figure 3 above) and tapers to a narrower bore through the second post (see figure 3 above).
In regard to claim 12,
[AltContent: arrow][AltContent: connector][AltContent: textbox (Inner diameter at proximal end of the first passage)][AltContent: arrow][AltContent: textbox (Narrower bore)][AltContent: connector]
    PNG
    media_image4.png
    351
    200
    media_image4.png
    Greyscale

Frankland discloses the introducer needle assembly according to claim 11 wherein the narrower bore has an inside diameter approximately equal to the inner diameter at the proximal end of the first passage (see figure 3 above wherein the narrower bore has an inside diameter approximately equal to the inner diameter at the proximal end of the first passage 112).
In regard to claim 13,
[AltContent: arrow][AltContent: connector][AltContent: textbox (Inner diameter of the needle passage)][AltContent: arrow][AltContent: textbox (Inner diameter at proximal end of the first passage)][AltContent: connector]
    PNG
    media_image9.png
    614
    354
    media_image9.png
    Greyscale

Frankland discloses the introducer needle assembly according to claim 1 wherein the inner diameter at the proximal end of the first passage is approximately equal to an inner diameter of the needle passage (see figure 3 above).
In regard to claim 14, 
[AltContent: arrow][AltContent: textbox (Tapered portion)][AltContent: rect][AltContent: arrow][AltContent: connector][AltContent: textbox (Inner diameter of the needle passage)][AltContent: arrow][AltContent: connector][AltContent: textbox (Inner diameter at proximal end of the first passage)]
    PNG
    media_image9.png
    614
    354
    media_image9.png
    Greyscale

Frankland discloses the introducer needle assembly according to claim 1 wherein the inner diameter at the proximal end of the first passage is larger than an inner diameter of the needle passage (see figure 3 above) and the first passage includes a tapered portion distal of the proximal end (see 112b rejection above for claim interpretation; see figure 3 wherein the outer diameter of the first passage includes a tapered portion distal of the proximal end).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Frankland (U.S. PG publication 20140203555) further in view of Basta (U.S. PG publication 20050043684).
In regard to claim 15, 
Frankland teaches a method of inserting a needle (figure 2, item 102; Examiner notes the catheter 102 of Frankland is construed as a needle as the catheter 102 structurally and functionally meets the limitations of a needle as claimed as the claims are not specific as to whether the tip of the needle is blunt or sharp and the catheter 102 facilitates access into a vessel) into a blood vessel (paragraph [0029]) comprising the steps of: 
inserting the needle (figure 2, item 102) of the introducer needle assembly of claim 1 (see rejection of claim 1 above) into the blood vessel (paragraph [0029]); 
compressing the compressible member (figure 3, item 128; paragraph [0017]) to occlude the third passage (paragraph [0030] and [0017]; Examiner notes Oxford English Dictionary defines occlude as to obstructer an opening orifice or passage. Since the compressible member when compressed compresses third passage 130 as described in paragraph [0017] which restricts movement of the guide wire the compressible member is construed as occluding the third passage); 
removing the syringe from the device connector (paragraph [0023]: wherein a syringe can be removably coupled to the hub 110 via the threads); and 

Frankland fails to disclose observing blood entering a syringe attached to the device connector.
Basta teaches observing blood entering a syringe (figure 3, item 170) attached to the device connector (figure 1, item 132; paragraph [0030] and [0023]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Frankland to include observing blood entering a syringe attached to the device connector, as taught by Basta, for the purpose of confirming proper placement within the vessel (paragraph [0030] of Basta). Furthermore Frankland discloses the assembly can be used for other medical procedures (paragraph [0030] of Frankland) and that modifications can be made (paragraph [0031] of Frankland).
In regard to claim 16, 
Frankland in view of Basta teaches the method of claim 15. Frankland as modified by Basta teaches wherein the compressing step is achieved utilizing opposed first and second fingers extending across at least one of the side rails and the compressible member (paragraph [0024] and [0029] of Frankland; Examiner notes finger grips can be included on item 108 which contains the rails so when the finger grips were gripped by opposed fingers to apply torque as disclosed in paragraph [0024] of Frankland it would result in opposed first and second fingers extending across at least one of the side rails and the compressible member since the compressible member is within item 108 as shown in figure 3 of Frankland).
In regard to claim 17, 
Frankland in view of Basta teaches the method of claim 16. Frankland as modified by Basta teaches wherein the removing step includes unscrewing the syringe from the device connector 
In regard to claim 18, 
Frankland in view of Basta teaches the method of claim 15. Frankland as modified by Basta teaches wherein the compressing step and the removing step are performed substantially simultaneously (paragraph [0027] [0028] and [0023] of Frankland: wherein the collet 128 is compressed onto the guidewire prior to the procedure and the syringe is removed from the system during the beginning of procedure; Examiner notes substantially simultaneously is construed as encompassing steps performed right after each other in a procedure).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDRA LALONDE/Examiner, Art Unit 3783         
/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783